



 
TORCHMARK CORPORATION
2018 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN


SECTION 1.     GENERAL PURPOSE OF PLAN; DEFINITIONS
The name of this plan is the Torchmark Corporation 2018 Non-Employee Director
Compensation Plan (the "Plan"). The purpose of the Plan is to enable Torchmark
Corporation (the "Company") and its Subsidiaries and Affiliates to attract and
retain directors who contribute to the Company's success by their ability,
ingenuity and industry, and to enable such directors to participate in the
long-term success and growth of the Company through an equity interest in the
Company. The Plan is adopted to be effective as of April 26, 2018, and is
intended to replace and supersede the Company's existing 2011 Non-Employee
Director Compensation Plan.


The Plan is adopted as a sub-plan of the Torchmark Corporation 2018 Incentive
Plan (the "2018 Incentive Plan"). The Plan was adopted by the Board of Directors
of the Company on April 25, 2018 to automatically become a sub-plan of the 2018
Incentive Plan upon adoption of the 2018 Incentive Plan by Company shareholders
at the 2018 annual meeting. The 2018 Incentive Plan was approved by Company
shareholders on April 26, 2018.


Capitalized terms used in the Plan but not otherwise defined shall have the
meanings given such terms in the 2018
Incentive Plan. In addition, the following terms shall be defined for purposes
of the Plan as set forth below:


"Annual Compensation" means the total annual retainer, expressed as a dollar
amount, payable by the Company to a Non­ Employee Director for services as a
director (excluding, if applicable any retainers or fees payable for services as
the member or chairman of a committee of the Board, which shall be payable
separate and apart from the provisions of this Plan) of the Company, as such
amount may be changed from time to time.


"Award Notice" means a written award notice to a Non-Employee Director from the
Company evidencing an award of Stock Options, Restricted Stock or Restricted
Stock Units.


"Beneficiary" means any person or persons designated by a Participant, in
accordance with procedures established by the Committee or Plan Administrator,
to receive benefits hereunder in the event of the Participant's death. If any
Participant shall fail to designate a Beneficiary or shall designate a
Beneficiary who shall fail to survive the Participant, the Beneficiary shall be
the Participant's surviving spouse, or, if none, the Participant's surviving
descendants (who shall take per stirpes) and if there are no surviving
descendants, the Beneficiary shall be the Participant's estate.


"Business Day" shall mean a day on which the New York Stock Exchange or any
national securities exchange or over-the counter market on which the Stock is
traded is open for business.


"Committee" means the Compensation Committee of the Board. If at any time no
Committee shall be in office, then the functions of the Committee specified in
the Plan shall be exercised by the Board.


"Election Date" means the date by which a Non-Employee Director must submit a
valid Election Form to the Plan Administrator. For each calendar year, the
Election Date is December 31 of the preceding calendar year; provided, however,
that the Election Date for a newly eligible Participant shall be the 30th day
following the date on which such individual becomes a Non­ Employee Director.


"Election Form" means an Election Form for Annual Compensation, substantially in
the form attached hereto as Exhibit A, pursuant to which a Non-Employee Director
elects to receive all or a portion of his or her Annual Compensation in the form
of cash, Stock Options, Restricted Stock or Restricted Stock Units, or to defer
Annual Compensation under the Plan.


"Grantee" means a Non-Employee Director to whom a Stock Option, Restricted
Stock, or Restricted Stock Unit has been granted.







--------------------------------------------------------------------------------





"Interest Account" means the account established by the Company for each
Non-Employee Director for Annual Compensation deferred pursuant to the Plan and
which shall be credited with interest on the last day of each calendar quarter
(or such other day as determined by Plan Administrator) pursuant to Section 6(f)
of the Plan.


"Plan" means this 2018 Non-Employee Director Compensation Plan.


"Plan Administrator" means one or more agents to whom the Board shall have
delegated administrative duties under the Plan or the Committee if no such
delegation shall have occurred.


"Restricted Stock" means shares of Stock granted to a Participant under Section
5 or 6 that are subject to certain restrictions and to risk of forfeiture.


"Restricted Stock Unit" means a right granted to a Participant under Section 6
to receive shares of Stock in the future, which right is subject to certain
restrictions and to risk of forfeiture.


"Stock Option" means any option granted to a Participant to purchase shares of
Stock granted pursuant to Section 6.


SECTION 2.    ADMINISTRATION.
The Plan shall be administered by the Committee. The Committee shall have the
discretionary authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of the Plan and
any award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan. The Committee may delegate
administrative duties under the Plan to one or more agents as it shall deem
necessary or advisable. No member of the Committee or the Board or the Plan
Administrator shall be personally liable for any action or determination made in
good faith with respect to the Plan or any Options, Restricted Stock or
Restricted Stock Units, or to any settlement of any dispute between a
Non-Employee Director and the Company.


All decisions made by the Board or the Committee pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Company and
Participants.


SECTION 3.     SOURCE OF SHARES FOR THE PLAN.
The shares of Stock that may be issued pursuant to the Plan shall be issued
under the 2018 Incentive Plan, subject to all of the terms and conditions of the
2018 Incentive Plan. The terms contained in the 2018 Incentive Plan are
incorporated into and made a part of this Plan with respect to Stock Options,
Restricted Stock or Restricted Stock Units granted pursuant hereto, and any such
Stock Options, Restricted Stock or Restricted Stock Units shall be governed by
and construed in accordance with the 2018 Incentive Plan. In the event of any
actual or alleged conflict between the provisions of the 2018 Incentive Plan and
the provisions of this Plan, the provisions of the 2018 Incentive Plan shall be
controlling and determinative. This Plan does not constitute a separate source
of shares for the grant of the equity awards described herein.


SECTION4.     ELIGIBILITY.
All Non-Employee Directors are eligible to participate in the Plan.


SECTION 5.     INITIAL GRANT OF RESTRICTED STOCK.
On the effective day of a Non-Employee Director's first appointment to the Board
(which shall be the "Restricted Stock Grant Date" for purposes of Restricted
Stock granted under this Section 5), he or she shall be granted a number of
whole shares of Restricted Stock equal to X divided by Y, where:


X= $100,000; and


Y =the Fair Market Value per Share on the Restricted Stock Grant Date.


Restricted Stock granted under this Section 5 shall be evidenced by an Award
Notice in such form as the Committee shall from time to time approve, and shall
have terms and conditions identical to Restricted





--------------------------------------------------------------------------------





Stock granted pursuant to Section 6(d).


SECTION 6. ELECTION TO RECEIVE ANNUAL COMPENSATION IN CASH, STOCK OPTIONS,
RESTRICTED STOCK, RESTRICTED STOCK UNITS OR TO DEFER ANNUAL COMPENSATION.


(a)
Election Regarding Annual Compensation. With respect to $100,000 of his or her
Annual Compensation, a Non­ Employee Director may receive cash, payable in
quarterly installments, or may elect (i) to receive Stock Options, Restricted
Stock or Restricted Stock Units pursuant to subsections (c), (d) or (e) below,
or (ii) to defer receipt of this portion of his or her Annual Compensation
pursuant to subsection (f) below for a calendar year, in either case by
delivering a properly completed and signed Election Form to the Plan
Administrator on or before the Election Date. With respect to the remaining
$135,000 of his or her Annual Compensation, a Non-Employee Director must elect
to receive Stock Options, Restricted Stock or Restricted Stock Units pursuant to
subsections (c), (d) or (e) below, by delivering a properly completed and signed
Election Form to the Plan Administrator on or before the Election Date. Such
election will be effective as of the first day of the calendar year beginning
after the Plan Administrator receives the Non-Employee Director's Election Form,
or, in the case of a newly eligible Participant, on the first day of the
calendar month beginning after the Plan Administrator receives such Non-Employee
Director's Election Form, provided that the Election Form is received within
thirty (30) days following the Non-Employee Director's date of initial
eligibility to participate in the Plan. If a Non-Employee Director fails to make
a timely election under this Section 6(a), he or she will receive $100,000 of
his or her Annual Compensation in the form of cash, payable in quarterly
installments, and the remaining $135,000 of his or her Annual Compensation in
the form of Stock Options.

(b) Irrevocable Election. A Participant may not revoke or change his or her
Election Form.
(c) Election to Receive Stock Options. A Non-Employee Director may elect to
receive $135,000 or $235,000 of his or her Annual Compensation in Stock Options
in accordance with the provisions of this subsection (c). Stock Options granted
under this subsection (c) shall be evidenced by an Award Notice in such form as
the Committee shall from time to time approve, which agreements shall comply
with and be subject to the following terms and conditions:
(i)
Time of Issuance of Stock Options. If an election is made under this subsection,
Stock Options will be issued to the Non-Employee Director on the first Business
Day in the calendar year to which the election relates (the "Option Grant
Date").

(ii)
Number of Stock Options. The number of shares subject to a Stock Option granted
pursuant to this Article 6(c) shall be the number of whole Shares equal to A
divided by B, where:

A = the dollar amount which the Non-Employee Director has elected to receive in
Stock Options; and
B =the per share value of a Stock Option on the Option Grant Date, as determined
by the Committee using any recognized option valuation model selected by the
Board in its discretion (such value to be expressed as a percentage of the Fair
Market Value per Share on the Option Grant Date).
In determining the number of shares subject to a Stock Option, (A) the Board may
designate the assumptions to be used in the selected option valuation model, and
(B) any fraction of a Share will be rounded up to the next whole number of
Shares.
(iii)
Exercise Price of Stock Options. The exercise price per share of each Stock
Option shall be 100% of the Fair Market Value of the underlying Stock on the
date of the grant of the Stock Option.

(iv)
Vesting and Forfeiture of Stock Options. Except as provided in Section 9, Stock
Options shall vest (become exercisable) on the six-month anniversary of the
Option Grant Date, provided that the Grantee is still serving as a Non-Employee
Director at such time. Notwithstanding the foregoing vesting schedule, Stock
Option shall become fully vested and exercisable upon Grantee's termination of
service as a Non-Employee Director due to death, Disability or Retirement. Upon
a Grantee's termination of status as a Non-Employee Director with the Company
for any reason other than due to death, Disability or Retirement, any unvested
Stock Options held by such Grantee shall be forfeited.






--------------------------------------------------------------------------------





(v)
Method of Exercise. Any Stock Option granted pursuant to the Plan may be
exercised in whole or in part at any time during the option period, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased, accompanied by payment in full of the purchase price, in cash, by
check or such other instrument as may be acceptable to the Committee (including
"net" or "cashless exercise" arrangements). Payment in full or in part

may also be made in the form of unrestricted Stock already owned by the Grantee
(based on the Fair Market Value of the Stock on the date the Option is
exercised). No shares of Stock shall be issued upon exercise of a Stock Option
until the exercise price has been fully paid or satisfied.
(vi)
Transferability of Stock Options. Stock Options shall not be transferable by the
Grantee otherwise than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the Grantee's lifetime, only

by the Grantee; provided, however, that the Committee may (but need not) permit
other transfers where the Committee concludes that such transferability (i) does
not result in accelerated taxation, and (ii) is otherwise appropriate and
desirable, taking into account any state or federal securities laws applicable
to transferable options.
(vii) Term of Stock Options. The term of any Stock Option granted pursuant to
the Plan shall be for a period of seven years, expiring on the seventh
anniversary of the Option Grant Date (the "Expiration Date"). Following
Grantee's termination of status as a Non-Employee Director for any reason,
vested Stock Options held by such Grantee shall be retained and may thereafter
be exercised during the period ending on the Expiration Date.
(d) Election to Receive Restricted Stock. A Non-Employee Director may elect to
receive $135,000 or $235,000 of his or her Annual Compensation in Restricted
Stock in accordance with the provisions of this subsection (d). Restricted Stock
granted under this subsection (d) shall be evidenced by an Award Notice in such
form as the Committee shall from time to time
approve, which agreements shall comply with and be subject to the following
terms and conditions:
(i)
Time of Issuance of Restricted Stock. If an election is made under this
subsection, Restricted Stock will be issued to the Non-Employee Director on the
first Business Day in the calendar year to which the election relates (which
shall be the "Restricted Stock Grant Date" for purposes of Restricted Stock
granted under this Section 6).

(ii)
Number of Shares of Restricted Stock. The number of shares of Restricted Stock
granted pursuant to this Article 6 (d) shall be the number of whole Shares equal
to A divided by B, where:

A= the dollar amount which the Non-Employee Director has elected to receive in
shares of Restricted Stock; and
B = the Fair Market Value per Share on the Restricted Stock Grant Date.


In determining the number of shares of Restricted Stock, any fraction of a Share
will be rounded up to the next whole number of Shares.
(iii)
Terms and Conditions of Restricted Stock. Restricted Stock shall comply with and
be subject to the following terms and conditions:

(1) Vesting. Except as provided in Section 9, Restricted Stock granted under
this Section 6 shall become fully vested on the six-month anniversary of the
Restricted Stock Grant Date, provided that the Grantee is still serving as a
Non-Employee Director at such time. Notwithstanding the foregoing vesting
schedule, Restricted Stock shall become fully vested upon Grantee's termination
of service as a Non-Employee Director due to death, Disability or Retirement.


(2) Restrictions on Unvested Restricted Stock. Unvested Restricted Stock may not
be sold, transferred, exchanged, assigned, pledged, hypothecated or otherwise
encumbered. If a Non-Employee Director's service as a director of the Company
terminates for any reason other than death, Disability or Retirement, then the
Non-Employee Director





--------------------------------------------------------------------------------





shall forfeit all of his or her right, title and interest in and to any unvested
Restricted Stock as of the date of such termination from the Board, and such
Restricted Stock shall be re-conveyed to the Company without further
consideration or any act or action by the Non-Employee Director.
(3) Rights as a Shareholder. A Non-Employee Director shall have full voting and
dividend rights with respect to the Restricted Stock. If a Non-Employee Director
forfeits any shares of Restricted Stock, he or she shall no longer have any
rights as a stockholder with respect to the Restricted Stock or any interest
therein and the Participant shall no longer be entitled to receive dividends on
such stock.
(e) Election to Receive Restricted Stock Units. A Non-Employee Director may
elect to receive $135,000 or $235,000 of his or her Annual Compensation in
Restricted Stock Units in accordance with the provisions of this subsection (e).
Restricted Stock Units granted under this subsection (e) shall be evidenced by
an Award Notice in such form as the Committee shall from time to time approve,
which agreements shall comply with and be subject to the following terms and
conditions:
(i)
Time of Issuance of Restricted Stock Units. If an election is made under this
subsection, Restricted Stock Units will be issued to the Non-Employee Director
on the first Business Day in the calendar year to which the election relates
(the "Restricted Stock Unit Grant Date").

(ii)
Number of Restricted Stock Units. The number of Restricted Stock Units granted
pursuant to this Article 6(d) shall be the number of whole Shares equal to A
divided by B, where:

A= the dollar amount which the Non-Employee Director has elected to receive in
Restricted Stock Units; and
B = the Fair Market Value per Share on the Restricted Stock Unit Grant Date.
In determining the number of Restricted Stock Units, any fraction of a Share
will be rounded up to the next whole number of Shares.
(iii)
Terms and Conditions of Restricted Stock Units. Restricted Stock Units will be
credited to a bookkeeping account on behalf of the Non-Employee Director and
shall comply with and be subject to the following terms and conditions:

(1) Vesting and Forfeiture. Except as provided in Section 9, Restricted Stock
Units shall vest and become non­forfeitable on the six-month anniversary of the
Restricted Stock Unit Grant Date, provided that the Grantee is still serving as
a Non-Employee Director at such time. Notwithstanding the foregoing vesting
schedule, Restricted Stock Units shall become fully vested upon Grantee's
termination of service as a Non-Employee Director due to death, Disability or
Retirement. If a Non-Employee Director's service as a director of the Company
terminates for any reason other than death, Disability or Retirement, then the
Non-Employee Director shall forfeit all of his or her right, title and interest
in and to any unvested Restricted Stock Units as of the date of such termination
from the Board, and such Restricted Stock Units shall be reconveyed to the
Company without further consideration or any act or action by the Non-Employee
Director.
(2) Conversion to Common Stock. Unless forfeited prior to vesting, Restricted
Stock Units shall be converted to actual shares of Stock on the Non-Employee
Director's termination of service as a director of the Company for any reason.
Upon conversion, stock certificates evidencing the conversion of Restricted
Stock Units into shares of Stock shall be registered on the books of the Company
in the Non-Employee Director's name (or in street name to the Non-Employee
Director's brokerage account) in uncertificated (book-entry) form unless the
Non­ Employee Director requests a stock certificate or certificates for the
Shares.
(3) Dividend Equivalents. If any dividends or other distributions are paid with
respect to the Shares while Restricted Stock Units are outstanding, the dollar
amount or fair market value of such dividends or distributions with respect to
the number of Shares then underlying the outstanding Restricted Stock Units
shall be converted into additional Restricted Stock Units in Non-Employee
Director's name, based on the Fair Market Value of the Stock as of the date such
dividends or distributions were





--------------------------------------------------------------------------------





payable, and such additional Restricted Stock Units shall be immediately vested
and non-forfeitable upon grant, and shall convert to actual shares of Stock on
the Non-Employee Director's termination of service as a director of the Company
for any reason.
(4)
Restrictions on Transfer. Restricted Stock Units are not assignable or
transferable other than by will or the laws of descent and distribution.
Restricted Stock Units may not be pledged, hypothecated or otherwise encumbered
to or in favor of any party other than the Company or an affiliate, or be
subjected to any lien, obligation or liability of a Non-Employee Director to any
other party other than the Company or an affiliate.

(5) Rights as a Shareholder. A Non-Employee Director shall not have voting or
any other rights as a shareholder of the Company with respect to the Restricted
Stock Units. Upon conversion of the Restricted Stock Units into shares of Stock,
the Non-Employee Director will obtain full voting and other rights as a
shareholder of the Company.
(f)
Election to Defer Annual Compensation. A Non-Employee Director may elect to
defer $100,000 of his or her Annual Compensation to his or her Interest Account.
For bookkeeping purposes, the amount of the Annual Compensation, which the
Participant elects to defer pursuant to the Plan, shall be transferred to and
held in individual Interest Accounts (in annual designations) pending
distribution in cash pursuant to subsection (iii) below.

(i)
Interest Accounts. Amounts in a Participant's Interest Account will be credited
with interest as of the last day of each calendar quarter (or such other day as
determined by the Plan Administrator) at the rate set from time to time by the
Committee to be applicable to the Interest Accounts of all Participants under
the Plan. To the extent required for bookkeeping purposes, a Participant's
Interest Accounts will be segregated to reflect Deferred Compensation on a
year-by-year basis. Within a reasonable time after the end of each calendar
year, the Plan Administrator shall report in writing to each Participant the
amount held in his or her Interest Accounts at the end of the year.

(ii)
Payment Commencement Date. Payment of the balances in a Participant's Interest
Accounts shall commence on the earliest to occur of (a) December 31 of the fifth
year after the year with respect to which the deferral was made,

(b) the first Business Day of the fourth month after the Participant's death, or
(c) the Participant's termination as a Non-Employee Director of the Company or
any of its Subsidiaries or Affiliates, other than by reason of death.
(iii)
Optional Forms of Payment. Distributions from a Participant's Interest Accounts
may be paid to the Participant either in a lump sum or in a number (not to
exceed ten) of approximately equal annual installments designated by the
Participant on his or her Election Form. In the event of the Participant's death
during the payout period, the

remaining balance shall be payable to the Participant's Beneficiary in a lump
sum on or about the first Business Day of the fourth month after the
Participant's death. If a Participant elects to receive a distribution of his or
her Interest Accounts in installments, the Plan Administrator may purchase an
annuity from an insurance company which annuity will pay the Participant the
desired annual installments. If the Plan Administrator purchases an annuity
contract, the Participant will have no further rights to receive payments from
the Company or the Plan with respect to the amounts subject to the annuity. If
the Plan Administrator does not purchase an annuity contract, the value of the
Interest Accounts remaining unpaid shall continue to receive allocations of
return as provided in subsection
(f) above. If the Participant fails to designate a payment method in the
Participant's Election Form, the Participant's Account shall be distributed in a
lump sum.
(iv)
Irrevocable Elections. A Participant may elect a different payment form for each
year’s Annual Compensation deferred under the Plan. The payment form elected or
deemed elected on the Participant's election form shall be irrevocable.

(v)
Acceleration of Payment. If a Participant elects an installment distribution and
the aggregate value of the Participant's Interest Accounts at the time the
installments are due to commence is less than $16,500, the Plan Administrator
will accelerate payment of the Participant's benefits in a single lump sum.






--------------------------------------------------------------------------------





(vi)
Effect of Adverse Determination. Notwithstanding the Election Form or any
provision set forth herein, if the Internal Revenue Service determines that all
or any portion of the amounts credited under this Plan is currently includable
in the taxable income of any Participant due to a failure of the Plan to meet
the requirements of Code Section 409A or the regulations thereunder, then the
amounts so determined to be includable in income shall be distributed in a lump
sum to such Participant as soon as practicable.

(g) Unforeseeable Emergency. The Plan Administrator may, in its sole discretion,
accelerate the making of payment to a Participant in the event that a
participant incurs a financial hardship as a result of an "unforeseeable
emergency" (as such term is defined below). All unforeseeable emergency
distributions shall be made in cash in a lump sum. Such payments will be made on
a first-in, first-out basis so that the oldest Annual Compensation deferred
under the Plan shall be deemed distributed first. For purposes hereof, an
"unforeseeable emergency" means a severe financial hardship to the Participant
resulting from illness or accident of the Participant, the Participant's spouse,
or a dependent (as defined in Section 152 of the Code without regard to Section
l52(b)(I), (b)(2), and (d)( I )(B)) of the Participant, loss of the
Participant's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The amounts distributable because of an unforeseeable emergency
cannot exceed the amounts necessary to satisfy such emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such emergency is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant's assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship). Notwithstanding any
provision in the Plan to the contrary, any payment made pursuant to this Section
6(g) shall comply with Section 409A(a)(2)(A)(vi) of the Code and the regulations
(or similar guidance) promulgated thereunder (or any successor provisions).
(h) Payment to Minors and Incapacitated Persons. In the event that any amount is
payable to a minor or to any person who, in the judgment of the Plan
Administrator, is incapable of making proper disposition thereof, such payment
shall be made for the benefit of such minor or such person in any of the
following ways as the Plan Administrator, in its sole discretion, shall
determine:
(i)
By payment to the legal representative of such minor or such person;

(ii)
By payment directly to such minor or such person;

(iii)
By payment in discharge of bills incurred by or for the benefit of such minor or
such person. The Plan Administrator shall make such payments without the
necessary intervention of any guardian or like fiduciary, and without any
obligation to require bond or to see to the further application of such payment.
Any payment so made shall be in complete discharge of the Plan's obligation to
the Pru1icipant and his or her Beneficiaries.

(i)
Application for Benefits. The Plan Administrator may require a Participant or
Beneficiary to complete and file certain forms as a condition precedent to
receiving the payment of benefits. The Plan Administrator may rely upon all such
information given to it, including the Participant's current mailing address. It
is the responsibility of all persons interested in receiving a distribution
pursuant to the Plan to keep the Plan Administrator informed of their current
mailing addresses.

(j)
Designation of Beneficiary. Each Participant from time to time may designate any
person or persons (who may be designated contingently or successively and who
may be an entity other than a natural person) as his or her Beneficiary or
Beneficiaries to whom the Participant's Interest Accounts are to be paid if the
Participant dies before receipt of all such benefits. Each Beneficiary
designation shall be on the form prescribed by the Plan Administrator and will
be effective only when filed with the Plan Administrator during the
Pru1icipant's lifetime. Each Beneficiary designation filed with the Plan
Administrator will cancel all Beneficiary designations previously filed with the
Plan Administrator. The revocation of a Beneficiary designation, no matter how
effected, shall not require the consent of any designated Beneficiary.



SECTION 7.    AMENDMENTS AND TERMINATION.


The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the right of a
Participant or a Grantee of an award of





--------------------------------------------------------------------------------





Stock Options, Restricted Stock or Restricted Stock Units heretofore granted,
without the Participant's or Grantee's consent.


Amendments may be made without stockholder approval except as required to
satisfy stock exchange listing requirements or other regulatory requirements.


The Board may amend the terms of any Stock Option, Restricted Stock or
Restricted Stock Unit award theretofore granted, prospectively or retroactively;
provided, however, (a) no such amendment shall impair the rights of any holder
without his/her consent; (b) the original term of a Stock Option may not be
extended without prior approval of the stockholders of the Company; and (c) the
exercise price of a Stock Option may not be reduced, directly or indirectly,
without prior approval of the stockholders of the Company.


SECTION 8.    UNFUNDED STATUS OF PLAN.
The Plan is intended to constitute an "unfunded" plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
Grantee by the Company, nothing set forth herein shall give any such Participant
or Grantee any rights that are greater than those of a general creditor of the
Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Stock or payments in lieu of or with respect to awards hereunder,
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.


SECTION 9.    CHANGE IN CONTROL.
In the event of a "Change in Control," unless otherwise determined by the Board
in writing at or after grant, but prior to the occurrence of such Change in
Control, any Stock Options awarded under the Plan not previously exercisable and
vested shall become fully exercisable and vested, and any Restricted Stock or
Restricted Stock Units awarded under the Plan not previously vested shall become
fully vested.


SECTION l0.    GENERAL PROVISIONS.
(a) Nothing set forth in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in the specified cases. The adoption of the Plan shall not
confer upon any director of the Company, any Subsidiary or any Affiliate, any
right to continued retention as a director with the Company, a Subsidiary or an
Affiliate, as the case may be.
(b) At the time of grant or exercise, the Committee may provide in connection
with any grant or exercise made under this Plan that the shares of Stock
received as a result of such grant or purchase shall be subject to a right of
first refusal, pursuant to which the Participant shall be required to offer to
the Company any shares that the participant wishes to sell, with the price being
the then Fair Market Value of the Stock, subject to the provisions of Section 9
hereof and to such other terms and conditions as the Board may specify at the
time of grant.
(c)
No member of the Board or the Committee, nor any officer or employee of the
Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Board or the Committee
and each and any officer or employee of the Company acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination or interpretation.

(d) In the event that any provision of the Plan or any related Award Notice is
held to be invalid, void or unenforceable, the same shall not affect, in any
respect whatsoever, the validity of any other provision of the Plan or any
related Award Notice.
(e)
The rights and obligations under the Plan and any related agreements shall inure
to the benefit of, and shall be binding upon the Company, its successors and
assigns, and the Non-Employee Directors and their beneficiaries.

(f)
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Plan.






--------------------------------------------------------------------------------





(g) The Plan shall be construed, governed and enforced in accordance with the
Law of Delaware, except as such laws are preempted by applicable federal law.


SECTION 11.    EFFECTIVE DATE OF PLAN.
The Plan shall be effective as of April 26, 2018.


SECTION 12    TERM OF PLAN.
No Stock Options, Restricted Stock or Restricted Stock Units shall be granted
pursuant to the Plan following the termination of the 2011 Incentive Plan, as
applicable, but awards theretofore granted may extend beyond that date.





